Citation Nr: 0127110	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  01-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1958 and from October 1958 to April 1963.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which, in pertinent part, denied 
service connection for PTSD as not well grounded due to the 
lack of a verified stressor.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran was not in combat and does not have a 
diagnosis of PTSD based upon a verified stressor from 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303, 3.304 (2001); 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for PTSD have 
been properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5103A.  In this regard, 
the Board observes that, in August 1998, the RO indicated 
that the National Personnel Records Center (NPRC) could not 
locate his military records and asked the veteran's help in 
obtaining the names and addresses of any physicians that 
treated him for his claimed disorder during service and asked 
the veteran to complete a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, in order to 
facilitate another search for service medical records.  In 
response to that letter, the veteran sent in duplicate copies 
of his DD Form 214s; he did not complete or return the NA 
Form 13055.  In another August 1998 letter, the RO requested 
that the veteran submit information necessary to adjudicate 
his service-connection claim for PTSD by completing a PTSD 
questionnaire describing the stressful event(s) and 
indicating the specific unit to which he was attached at the 
time of occurrence.  The veteran was advised to be as 
specific as possible.  The veteran responded with general 
information indicating that his stressor(s) happened between 
1955 and 1962 and that information might be classified as he 
worked for the National Security Agency (NSA).  In September 
and December 1998 responses, the NPRC verified the veteran's 
dates of service and indicated that the veteran worked in 
Alaska with the 6981 Radio Group Mobile.  However, no medical 
records were on file at NPRC as the reported records may have 
been destroyed in a fire at the center in July 1973 and the 
NPRC attached a NA Form 13055 for the veteran to complete.  
The NPRC could not confirm the existence of such records, 
only the fact that if they had been stored at the center, 
they would have been in an area damaged by the fire.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).  

The veteran's DD Form 214s were sent to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
to see if they could corroborate the claimed stressors.  In 
an October 2000 response, the USASCRUR noted that a 
determination had been made that the information needed to 
conduct such a search was inadequate.  Even though the 
veteran was notified of the insufficiency of his stressor 
information in both a December 2000 rating decision and an 
October 2001 statement of the case, he has not provided more 
detail to warrant another USASCRUR search.  The veteran 
claims that he has provided sufficient information to 
substantiate his claim.  The Board also notes that the 
veteran was afforded a VA PTSD examination in September 1998.  
Thus, the Board is satisfied that all relevant facts have 
been properly developed to the extent possible and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him with the development of facts 
pertinent to his claim as mandated by the VCAA.  The Board 
further finds that the RO has provided the veteran adequate 
notice as to the evidence needed to substantiate his claim, 
and the RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
Thus, no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by the 
VCAA.  38 U.S.C.A. § 5301A (West Supp. 2001).

The Board is cognizant of the fact that the RO originally 
denied the veteran's service-connection claim for PTSD as not 
well grounded.  However, after examining the record, the 
Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication, on the merits, of the 
question of entitlement to service connection.  This is so 
because the RO specifically notified the veteran of the 
requirements needed for entitlement to service connection in 
a December 2000 rating decision and an October 2001 statement 
of the case, in particular the need for credible evidence 
that a claimed in-service stressor(s) actually occurred and 
that the veteran has PTSD which was linked to that stressor.   
The RO considered and denied the claim on the merits and 
advised the veteran.  As such, there has been no prejudice to 
the veteran that would warrant a remand, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in the current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  However, VA regulations reflect that 
symptoms attributable to PTSD are often not manifest in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressors are consistent with 
the circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.

The Board first considers the question of whether the veteran 
has a medical diagnosis of PTSD.  As noted above, searches 
for service medical records have been unsuccessful.  However, 
the Board observes that, at the September 1998 VA PTSD 
examination, the veteran reported that he had never been 
assessed by a mental health professional and indicated that 
he had purposely avoided talking to a psychiatrist for fear 
that he would be asked questions that he could not answer due 
to the top secret missions he was on, which he could not talk 
about.  Other than receiving eight weeks of marital 
counseling during his fifth marriage, he stated that he had 
never been in any type of mental health treatment or been on 
any psychotropic medications. 

At the September 1998 VA PTSD examination, the veteran stated 
that he was able to repress the incidents that took place 
while he was in the service until June 1983, when he recalls 
looking out and finding his house surrounded by law 
enforcement officers because his property was being 
repossessed by the bank.  He claims that "at that time it all 
came back to [him].  It's like the dam broke and everything 
came rushing in. . . . and suddenly he was back in a place 
during the service where [he] wasn't suppose to be, [he] was 
cut off from everyone, on [his] own, and [he] was in great 
danger."  The veteran indicated that he became paranoid and 
started to have flashbacks almost daily when he would once 
again be in a situation that he could not discuss during the 
service, where he would be cornered and unsafe.  He stated 
that now he has flashbacks only a few times every month and 
that he also has infrequent nightmares of being chased, being 
cut off from everyone else and being in danger from the 
enemy.  The examiner indicated that it was difficult to 
ascertain the full extent of what the content of the 
flashbacks, nightmares and intrusive thoughts are, as the 
veteran felt he was not free to give any details since his 
service history was top secret.  The veteran indicated that 
he felt a great deal of stress due to the burden of not being 
able to talk about what had happened to him due to his 
feeling that he must keep it secret.  He stated that when he 
left the service, that he was told that he was obligated to 
keep "this top secret and that [he] would go to prison if 
[he] didn't.  [He felt] that [he was] still under the orders 
and [he] just can't tell [the examiner] anymore."  No 
psychological testing was ordered because, without the 
veteran feeling free to discuss his history, the results 
would be limited.  The examiner diagnosed PTSD, noting that 
the veteran clearly connects his flashbacks and nightmares to 
the top-secret missions that he claims he was on, which posed 
serious threat to his life should he have been discovered, 
and his perception of what happened during service.  The 
examiner added that the veteran has persistent avoidance of 
stimuli associated with the trauma as noted by his efforts to 
avoid thoughts or feelings associated with the trauma, 
efforts to avoid activities or situations that arouse 
recollection, and feelings of detachment or estrangement from 
others with restricted range of affect.  The examiner stated 
that the veteran also experiences persistent symptoms of 
increased arousal noted by hypervigilance, exaggerated 
startle response, and physiological reactivity upon exposure 
to events that symbolize or resemble an aspect of the 
traumatic event.

In the light of the evidence described above, the Board finds 
that the veteran has submitted evidence of a medical 
diagnosis of PTSD.  Nonetheless, as noted earlier, the 
veteran's diagnosis of PTSD must be based upon either 
participation in combat with the enemy or a verified in-
service stressor for service connection to be warranted.  
Evidence of an actual in-service stressor has not been 
presented.  Medical nexus evidence is insufficient, in and of 
itself, to establish the "actual" occurrence of an in-
service stressor.  The Court has observed that credible 
supporting evidence of the actual occurrence of an in-service 
stressor can not consist solely of after-the-fact medical 
nexus evidence.  See Moreau, at 9 Vet. App. at 396.  Thus, 
the question becomes whether the veteran either engaged in 
combat with the enemy during service or experienced an in-
service stressor which has been verified and upon which the 
diagnosis of PTSD is predicated.  

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
personnel records.  In this regard, the Board observes that 
the veteran's military records indicate that he was awarded 
the Air Force Longevity Service Award with one Oak Leaf 
Cluster and the Good Conduct Medal with two Loops.  The Board 
also notes that the veteran's DD Form 214s indicate that he 
had two periods of peace-time service in the Air Force, that 
he had been through a background investigation, and that his 
military occupational specialties were intercept operator 
(radio operator) and non-Morse intercept supervisor, 
respectively.  However, these records do not reflect that the 
veteran received any combat-related citations as the Purple 
Heart or the Combat Action Ribbon, nor is there further 
evidence suggesting participation in combat with the enemy, 
such as treatment for combat-related injuries during service.  
In short, the veteran's claims file includes no evidence, 
other than his vague, lay assertions and implications that he 
served on RB-47 reconnaissance jets, which were subject to 
enemy fighter attack, and served in Alaska during the 1962 
Cuban missile crisis, to verify his claimed stressor events 
from service.

Since the veteran did not engage in combat with the enemy, 
mere allegations are insufficient to establish in-service 
stressors.  See Cohen, 10 Vet. App. at 138-50; West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  

There is no evidence to corroborate or verify the veteran's 
statements as to the occurrence of the claimed stressors.  
The veteran's official service records give no support for 
any in-service stressor and do not indicate that the veteran 
was engaged in combat with the enemy or that he received any 
combat citations, wounds, injuries, or traumas.  Even the 
veteran's statements do not give sufficient specifics of any 
event that might be verifiable.  In this regard, the Board 
notes that the veteran has failed to identify any in-service 
stressors, which are capable of verification.  The veteran 
would not provide the specifics of any event to the VA 
examiner but maintained that he worked on "ferret missions" 
and stated that he "was on the ground in places [he] wasn't 
supposed to be," that, when he was assigned to those places 
he was basically on his own and if something happened to him 
no one would rescue him because, in essence, he didn't exist.  
He indicated that he saw people killed and other "bad things" 
happened but the veteran would not give the examiner details 
of his nightmare or flashbacks because it was top secret.

Specifically, while the record does contain a diagnosis of 
PTSD, as evidenced by the September 1998 VA examination 
report, that diagnosis was based upon the veteran's alleged, 
unverified service history of stressors while in the Air 
Force.  However, the Board is not bound to accept diagnoses 
and opinions by physicians who base a diagnosis of PTSD 
solely on the veteran's unsupported statements.  See Black v. 
Brown, 5 Vet. App. 177 (1993); see also Swann v. Brown, 5 
Vet. App. 229 (1993).  Nor is the Board bound to accept the 
veteran's uncorroborated accounts of in-service stressors or 
the opinions or diagnoses by physicians who rely on the 
veteran's account of his stressful military service.  Id.  
Although the veteran claims that his PTSD is attributable to 
service, as a layman, he does not have the medical expertise 
and/or training to clinically diagnose a condition or to 
causally like it to his military service.  In sum, his 
contentions have no probative value.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Thus, the claims file does 
not reveal any competent medical evidence linking PTSD with 
any verified stressors experienced during service.  38 C.F.R. 
§ 3.304(f).  

The only evidence the veteran has submitted to support his 
claimed stressors are his own statements.  This is not 
sufficient where combat service is not documented and he has 
not provided sufficient detail to permit the VA to verify his 
claimed stressors.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 
3.304(f).  Since the veteran's August 1998 cursory responses 
to the PTSD Questionnaire and his statements to the VA 
examiner did not provide the required detail in order to 
research his claimed stressors and since the veteran did not 
complete and return a VA Form 13055 and has admitted that he 
sought no medical treatment for his claimed PTSD, an 
additional USASCRUR search to verify stressors or an NPRC 
search for service medical records is not warranted.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
duty to assist is "not a one way street."  Warmhoff v. Brown, 
8 Vet. App. 517, 522 (1996).  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  Under the 
circumstances described above, it is the Board's judgment 
that no reasonable possibility exists that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  The veteran's claim for 
service connection for PTSD therefore fails on the basis that 
the preponderance of the evidence is against his claim that 
he has PTSD due to a verified stressor from service.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim; it is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran is always free to submit 
more detailed information to describe any stressful incidents 
and corroborate their occurrence as requested by the RO. 


ORDER

Entitlement to service connection for PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

